Citation Nr: 1521763	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was as likely as not caused by acoustic trauma in service.

2.  The Veteran's tinnitus was as likely as not caused by acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A.  §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

In interpreting sections 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible). Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing Loss

The Veteran's December 1965 service induction audiometry (which has been converted from ASA to ISO) revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
50
LEFT
30
25
25
30
30

Although there is some indication of hearing problems and his hearing was assigned a category 2 on his PULHES physical profile, he was not specifically noted to have a hearing loss disability.  See Horn v. Shinseki, 25 Vet. App. 231, fn. 1 (2012) (PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation).  

The Veteran's November 1967 separation examination findings revealed that pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
/
5
LEFT
0
5
-5
/
-5

His hearing was upgraded to a category 1 on his PULHES physical profile, an indication that his hearing was normal.  

The Veteran had some elevated hearing thresholds when he entered service.  However, he had no complaints or findings of hearing loss throughout service and his separation examination showed normal hearing.  Furthermore, the March 2010 VA examiner opined that the induction findings were most likely a temporary threshold shift that resulted from noises the Veteran was exposed to as an oil field worker prior to military service.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that he was sound with respect to his hearing upon entry.  See 38 U.S.C.A. § 1111.  

The Veteran's military occupational specialty (MOS) in service was gas turbine and engine repair.  Based on his MOS, he is shown to have been exposed to excessive noise in service.

There is conflicting medical evidence as to the etiology of the Veteran's hearing loss.  The VA examiner opined against the claim while a private audiologist opined in favor of the claim.

The March 2010 VA examination indicates that the Veteran's pre-military work history consisted of 4 years working the oil fields attending to the mud pipes.  During his military service he worked as a generator mechanic.  His post-military work history consisted of 25 years in the oil fields.  Noise exposure was reported as including firearms, machine guns, firing range, aircraft engines, and electrical generators in service.  Occupational/recreational noise exposure was reported as consisting of firearms, oils rigs, construction work, machine shop, truck driver, chainsaw, power lawn mower, farm equipment, and weed eater.  In-service noise exposure was reported as with protection and all other noise exposure was without protection.  The Veteran's hearing loss was noted as having an onset since leaving the service with a gradual decrease whereas tinnitus was noted to have had its onset 4 to 5 years earlier with a worsening during the past 2 to 3 years.  Audiometry testing revealed bilateral hearing loss, which the audiologist opined as not being related to service.  Her rationale was that the Veteran entered service with a documented hearing loss, but his discharge examination revealed normal hearing sensitivity.  His initial hearing loss at induction was thought to most likely be a temporary threshold shift that resulted from noises he was exposure to as an oil field worker prior to service.  The hearing loss was most likely a result of his 30 years as an oil field worker with no hearing protection.  

In support of his claim, the Veteran submitted a June 2010 evaluation from a private audiologist.  The Veteran reported working on turbine engines in service and that he had qualified on the shooting range.  He admitted to not using hearing protection at that time since no one did, and that he served for 2 1/2 years.  The audiologist diagnosed bilateral conductive and sensorineural hearing loss.  The private audiologist stated the conductive hearing loss pointed to bilateral middle ear infections, but opined the high frequency sensorineural hearing loss is typical of someone whose hearing loss was caused by noise exposure.  Without previous hearing tests to refer to he could not determine if the Veteran's hearing loss was due solely to military service, but he could confidently say that this time in the military was at least a contributing factor in his noise induced hearing loss.

In light of the foregoing, the evidence is in equipoise as to the etiology of the Veteran's bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.


Tinnitus

The Veteran contends his tinnitus is related to his military service and the related noise exposure.  His service treatment records are silent for complaints, findings, or diagnosis of tinnitus.  

The March 2010 VA examination shows the Veteran reported an onset of tinnitus 4 to 5 years earlier with a worsening during the past 2 to 3 years.  The examiner noted that tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  The audiologist opined that based on a 5 year history of tinnitus (28 years after separation from service) and normal hearing at separation, the Veteran's tinnitus was not related to military noise exposure.  Instead, it was most likely related to his civilian noise exposure.  

Thereafter, the Veteran testified in March 2015 that he had noise/ringing in his ears in service and that he noticed it more during the past 3 years.  See page 3 of the Hearing Testimony.  The Veteran is competent as to his observations of tinnitus.  The Board also finds him to be credible.  

In light of the above, the evidence is in equipoise and the Veteran is afforded the benefit-of-the-doubt.  Accordingly, the claim for service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


